 


113 HRES 450 EH: Authorizing the Speaker to appoint a committee to notify the President of the assembly of the Congress. 
U.S. House of Representatives
2014-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 450 
In the House of Representatives, U. S., 
 
January 7, 2014 
 
RESOLUTION 
Authorizing the Speaker to appoint a committee to notify the President of the assembly of the Congress.  
 
 
That a committee of two Members be appointed by the Speaker on the part of the House of Representatives to notify the President of the United States that a quorum of the House has assembled and that the House is ready to receive any communication that he may be pleased to make. 
 
Karen L. Haas,Clerk. 
